Citation Nr: 1132221	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  The Veteran experienced occupational exposure to high noise levels as an aircraft fueling specialist in service. 

2.  Hearing loss at very high frequencies first manifested in service with credible lay evidence of a continuation of symptoms after service. 

3.  The Veteran has a current bilateral hearing disorder that meets the regulatory criteria for disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110 (West 2002);  38 C.F.R. § 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in the U.S. Air Force as an aircraft fuel specialist including service in the Republic of Vietnam.  He contends that he experiences bilateral hearing loss related to exposure to aircraft engine noise while performing flight line and test engine refueling.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   A more recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).

In a September 2007 claim, a November 2007 statement, and at his Board hearing, the Veteran reported that he did not undergo audiometric tests in service.  He reported that he and his spouse noticed hearing difficulties after service and that he sought treatment from a private physician in 1974 and from a private audiologist in the 1980s.  He reported that he was told by the physician that he had high frequency hearing impairment that did not require assistive devices at the time.  He reported that the examiner in the 1980s told him that "he had a problem."   He reported that he was unable to obtain records of this care from either provider as they were no longer practicing and the records had been destroyed.  The Veteran further reported that his hearing acuity became gradually more severe and that while working in a hardware store, others would have yell at him to communication.  He stated that his post-service exposure to noise in the hardware store was not at the intensity and frequency that he experienced in service.  He stated that he continues to have difficulty hearing conversation in high background noise.  

Service personnel records showed that the Veteran's military occupation involved aircraft fueling and that he served for nearly one year in Vietnam.  The Veteran reported in a November 2007 statement that he spent 75 percent of his time on a flight line while serving at bases in the United States and 95 percent of his time on the flight line while in Vietnam.  The Veteran's reports are competent and credible because they are consistent with the nature and circumstances of this service.  

Service treatment records showed audiometric test results in a September 1965 enlistment examination and in a December 1968 discharge examination.  Hearing acuity was normal at frequencies up to 4000 Hz at the time of enlistment.  Higher frequencies were not measured.  In the discharge examination, hearing acuity was normal at frequencies up to 4000 Hz but significantly impaired at 6000 Hz with thresholds noted at 40 and 50 decibels.  

In February 2008, a VA audiologist noted a review of the claims file and that the service treatment records showed normal hearing "for rating purposes" at 500-4000 Hz at the time of enlistment and at discharge.  Concurrent audiometric testing showed puretone thresholds above 40 decibels at the three highest frequencies with speech discrimination scores of 84 and 85 percent in the right and left ears respectively.  The audiologist diagnosed bilateral profound high frequency sensorineural hearing loss.  The Board concludes that the Veteran's current hearing impairment met the VA criteria for disability.  The audiologist noted the Veteran's occupational exposure to high noise levels in service but concluded that his current disorder did not have its origin in service because his hearing was within the normal limits for rating purposes in service.  

In June 2011, the Veteran submitted to the Board the results of an examination by a private audiologist.  The Veteran did not waive consideration of the evidence by the RO.  The audiologist noted the Veteran's exposure to aircraft engine noise and firearms and post-service noise from two years' work in construction and once per year hunting.   The audiologist noted no organic ear deficits and abbreviated results of audiometric tests that suggested a level of hearing impairment that met the VA criteria for disability.  The audiologist concluded that the Veteran's current bilateral profound high frequency sensorineural hearing loss was related to excessive noise exposure but did not relate the disorder specifically to the noise exposure in service.  

The Board concludes that service connection for bilateral hearing loss is warranted.  The Veteran has been tested and diagnosed with a current hearing acuity disorder that meets the VA regulatory criteria for a disability.  An enlistment audiometric examination showed that the Veteran had normal hearing.  Although no measurement was taken at 6000 Hz, the Veteran is presumed to be in sound condition unless noted otherwise.  The discharge examination showed normal hearing up to 4000 Hz but significantly abnormal hearing loss at 6000 Hz.  As the issue before the Board is service connection, the Veteran need not show that he had hearing loss meeting the criteria for disability or the criteria for rating purposes in service.  The service treatment records do show that he had manifestations of hearing loss that arose during service.  

The Veteran is competent to report on his observed symptoms of hearing difficulty in conversation and his visits to medical providers in 1974 and in the 1980s.  Although records of examination are not available to quantify the status of his hearing acuity, the Veteran is competent to report that his symptoms degraded since service and that his two providers confirmed his hearing difficulty, even though it was not yet to the level requiring hearing aids.  The Board concludes that the Veteran is credible because his reports are consistent with exposure to significant noise in service and very high frequency loss noted at the time of discharge.  There is no evidence to challenge the Veteran's reports as inconsistent or exaggerated. 

The Board places less probative weight on the opinion of the VA audiologist in 2008 who concluded that the hearing loss did not have its origins in service.  The audiologist relied on the absence of evidence of hearing loss in service only at the frequencies associated with the rating criteria which is not the legal standard in this case.  The discharge examination did show significant hearing loss at 6000 Hz.  As that frequency was not measured on enlistment, the Board must presume that the very high frequency hearing loss arose in service.  The Board places greater probative weight on the opinion of the private audiologist in 2011.  Even though this examiner did not provide a clear opinion on a relationship to service, he did note the extensive exposure in service compared to less intense and infrequent exposure after service and attributed the current disability to exposure to high levels of noise and not to other factors such as age or organic ear deficits.  

There is medical evidence of a current disability and manifestations of hearing loss in service.  There is credible lay evidence of a continuity of symptoms after service, and a competent and credible medical opinion relating the hearing loss to high noise levels with the most significant exposure in service.  Therefore, the Board concludes that the criteria for service connection for bilateral hearing loss have been met.   



ORDER

Service connection for bilateral hearing loss is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


